Terminal Disclaimer
The terminal disclaimer filed on 6/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10266264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated previously in the Non-Final Office action dated 3/28/2022, the prior art as best exemplified by Fisher (US 2014/0061376) does not teach or render obvious an unmanned aerial vehicle with a fuselage with a battery accommodation cavity that comprises at least two openings, a battery pack with at least two battery blocks configured to be detachably connected inside the battery accommodation cavity, and more specifically, a battery circuit board connected to the battery blocks in the battery pack, a functional module electrically connected to the battery circuit board and wherein the battery blocks supply power to the functional module at the same time via the battery circuit board and one of the two battery blocks are disposed at one of the openings. Prior art Fisher discloses an aerial vehicle with a battery that is configured as the fuselage of the vehicle with separate batteries contained within and having caps on either end of the fuselage to gain access to the batteries. However, Fisher lacks any reference to battery blocks mounted into a battery accommodation cavity, one of the battery blocks being disposed at one of the openings and each of the battery blocks powering the functional module via the battery circuit board at the same time. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642